Appellant was convicted of burglary, his punishment being assessed at four years confinement in the penitentiary.
There is neither statement of facts nor bill of exceptions in the record. The indictment is good, and the charge of the court is applicable to a state of facts provable thereunder. In this condition of the record, it will follow, under the well settled rule of this court, this case must be affirmed, and it is accordingly so ordered.
Affirmed.
                          ON REHEARING.                         March 20, 1908.